GRAY, Justice.
Appellee’s motion for rehearing complains of our original opinion by twenty-three assignments. It contains six arguments which are to the effect that: our construction of the assumed name statutes was error; we misconstrued and in effect amended, by judicial construction, Art. 5430 by extending its provisions to injuries to a business; we failed to apply the rule “that the plaintiff must allege and prove facts from which it can be reasonably inferred that the plaintiff was the person intended to be libeled;” we failed to apply the rule that the language used should be given its plain and ordinary import and its effect should be ascertained from the impression it might create upon the minds of average, ordinary readers; we failed to recognize and apply the rule of substantial truths of the publications; we erred in holding that the language used in the publications is subject to innuendo construction and that we erred in failing to follow precedents which show that the publications constituted no basis of an action for libel.
What we said in our original opinion is sufficient to meet the above arguments in the case before us and we adhere to what we there said.
In this appeal our duty was to examine the evidence and determine whether issues of fact for a jury were presented. In doing so the evidence must be viewed in the light most favorable to the appellant (plaintiff below), conflicts in the evidence must be disregarded, and all intendments reasonably deducible from the evidence must be indulged in appellant’s favor. 3-B Tex.Jur., p. 362, Sec. 908, and p. 444, Sec. 937. Applying these rules to the facts here we remain convinced that issues of fact were presented and appellee’s motion for rehearing is overruled.
Motion overruled.
HUGHES, J., not sitting.